For further information: Dennis Klaeser, CFO PrivateBancorp, Inc. 312-683-7100 For Immediate Release PrivateBancorp Reports Second Quarter Earnings per Share of $0.40 Chicago, IL, July 23, 2007 PrivateBancorp, Inc. (NASDAQ: PVTB) today reported second quarter 2007 net income of $8.8 million, or $0.40 per diluted share, compared to$10.0 million, or$0.47 per diluted share, for the second quarter 2006.Net income for the six months ended June 30, 2007 was $17.8 million, or $0.81 per diluted share, compared to $19.0 million, or $0.88 per diluted share for the prior year period. “The year over year decrease in our net interest margin and the increase in non-performing assets negatively affected our operating results. We have been proactive in identifying our non-performing assets, and we are committed to improving our credit quality,” said Ralph B. Mandell, Chairman, President and CEO. “We remain focused and optimistic about the growth prospects for the Company and the scalability of our unique approach to private banking, especially given the potential consolidation of the Chicago market.Also, we are encouraged by the expansion of our client base and resultant loan growth in our Atlanta, Kansas City and Milwaukee markets,” said Mr. Mandell.“We have made and continue to make significant investments in our infrastructure and new hires, and we expect these investments to enhance stockholder value in the long term.” 1 Net interest income totaled $32.1 million in the second quarter 2007, compared to $29.9 million for the second quarter 2006 and $32.0 million for the first quarter 2007.Excluding net interest income from The PrivateBank – Georgia, net interest income decreased by $435,000 compared to the second quarter 2006.A lower net interest margin, which decreased 36 basis points year over year and 7 basis points compared to the prior quarter, affected the second quarter 2007 results.Loans placed on non-accrual status during the second quarter explain most of the decrease when compared to prior quarter.Net interest margin (on a tax equivalent basis) was 3.19 percent for the second quarter 2007 compared to 3.55 percent in the second quarter 2006, and 3.26 percent in the first quarter 2007. Non-performing assets to total assets were 0.70 percent at June 30, 2007, compared to 0.09 percent at June 30, 2006 and 0.34 percent at March 31, 2007.Of $31.3 million in total non-performing assets at June 30, 2007, 45 percent are from the Chicago market, 32 percent are from St. Louis, 17 percent are from Michigan and 6 percent are from Georgia.None of the loans in our Wisconsin or Kansas City markets are non-performing.Of total non-performing assets, 33 percent are commercial real estate, 24 percent are commercial and industrial, 28 percent are construction loans, and the remaining 15 percent are residential real estate and personal loans. The provision for loan losses in the second quarter 2007 was $3.0 million, compared to $2.4 million in the second quarter 2006 and $1.4 million in the first quarter 2007.Net charge offs totaled $571,000, or 0.06 percent of average loans, in the quarter ended June 30, 2007, versus net charge offs of $389,000, or 0.05 percent of average loans in the prior year quarter and net charge-offs of $582,000, or 0.07 percent of average loans in the first quarter 2007.The allowance for loan losses as a percentage of total loans was 1.11 percent at June 30, 2007, compared to 1.09 at March 31, 2007 and 1.13 percent at June 30, 2006. Wealth management fee income was $4.0 million during the second quarter 2007, an increase of 12 percent from $3.6 million in the second quarter 2006 and up 5 percent from $3.8 million in the first quarter 2007.Wealth management assets under management increased 16 percent to $3.12 billion at June 30, 2007 from $2.69 billion at June 30, 2006 and increased 6 percent from $2.95 billion at March 31, 2007. 2 Mortgage banking income was $1.2 million for the second quarter 2007 compared to$1.0 million in the second quarter 2006 and $1.3 million for the first quarter 2007. During the second quarter, the Company received $646,000 of insurance proceeds covering a portion of losses the Company incurred in the fourth quarter 2006 as a result of an employee fraud, which was previously disclosed.The Company does not expect to recover any additional insurance proceeds relating to this fraud. Non-interest expense increased by 23 percent to $23.3 million in the second quarter 2007 from $18.9 million in the second quarter 2006, and remained flat with the first quarter 2007.For the quarter ended June 30, 2007, excluding the impact of The PrivateBank – Georgia and costs associated with the start up of The PrivateBank – Kansas City (in organization), non-interest expense increased 12 percent year over year.During the second quarter 2007, non-interest expense at The PrivateBank – Georgia was $1.6 million, and the portion of non-interest expense attributable to The PrivateBank – Kansas City was $0.5 million.The year over year core growth in our non-interest expense is primarily attributable to increased salary expenses associated with new hires and higher occupancy costs. Excluding the effect of The PrivateBank – Georgia, occupancy expense increased by 33 percent year over year as a result of opening two new offices and the relocation of three offices, including our headquarters, to larger facilities. The number of managing directors increased to 160, compared to 126 at June 30, 2006 and 150 at March 31, 2007.Since the end of the last quarter, seven of the ten were the result of promotions and three were net new hires.The year over year increase includes 11 managing directors from the acquisition of The PrivateBank – Georgia and four managing directors from the start-up of The PrivateBank – Kansas City.Full-time equivalent (FTE) employees increased 23 percent to 503 at the end of the second quarter 2007, from 409 at the end of the second quarter 2006, reflecting the continued growth of our Company and the addition of 37 FTEs as a result of the acquisition of The PrivateBank – Georgia. 3 During the second quarter 2007, share-based compensation expenses increased approximately $537,000 compared to the first quarter 2007 and $1.0 million compared to the second quarter 2006 due to new restricted stock and stock option awards.The awards included a planned grant to Mr. Mandell of approximately $400,000, which, as previously reported, was immediately expensed based on accounting rules applicable to awards to retirement-eligible employees under the plan. The efficiency ratio was 58.1 percent in the second quarter 2007, up from 50.3 percent in the prior year second quarter, but down from 59.3 percent reported in the first quarter 2007.The year over year increase in the efficiency ratio was due to the combined effect of the increase in the Company’s operating expenses and the modest increase in net interest income as a result of lower net interest margin. Total assets were $4.5 billion at June 30, 2007, an increase of 23 percent from $3.7 billion at June 30, 2006, and an increase of 5 percent from $4.3 billion at December 31, 2006.At June 30, 2007, total loans were $3.7 billion, versus $3.0 billion at June 30, 2006 and $3.5 billion at December 31, 2006.During the second quarter, loans grew by over 3 percent and at an annualized rate of approximately 14 percent.Excluding The PrivateBank- Georgia, loans grew 18 percent year over year. Total deposits were $3.6 billion at June 30, 2007, up from $3.1 billion at June 30, 2006 and unchanged from December 31, 2006.Core deposits, defined as total deposits less brokered deposits, were $3.0 billion at quarter’s end, compared to $2.4 billion at June 30, 2006 and $3.0 billion at December 31, 2006.During the second quarter, core deposits grew by 2 percent and at an annualized rate of 8 percent.Excluding The PrivateBank - Georgia, core deposits grew 20 percent year over year.Brokered deposits were $630.9 million at June 30, 2007, down from $748.0 million at June 30, 2006 and up from $589.3 million at December 31, 2006.Funds borrowed, which include federal funds purchased, FHLB advances, borrowings under the Company’s credit facility, and convertible senior notes, increased to $407.7 million at June 30, 2007 from $133.2 million at June 30, 2006, and increased 45 percent from $281.7 million at December 31, 2006.As previously announced, during the first quarter 2007, the Company issued $115.0 million of contingent convertible senior notes to qualified institutional investors, the proceeds of which were used to replace more expensive funding. 4 PrivateBancorp, Inc. was organized in 1989 to provide distinctive, highly personalized premium financial services primarily to privately held businesses, affluent individuals, wealthy families, professionals, entrepreneurs and real estate investors for their personal and professional interests.The Company uses a European tradition of “private banking” as a model to develop lifetime relationships with its clients.Through a team of highly qualified managing directors, The PrivateBank tailors products and services to meet each client’s personal and commercial banking and wealth management needs.The Company, which had assets of $4.5 billion as of June 30, 2007, has 18 offices located in the Atlanta, Chicago, Detroit, Milwaukee, St. Louis, and Kansas City metropolitan areas. Additional information can be found in the Investor Relations section of PrivateBancorp, Inc.’s website at www.pvtb.com. Forward-Looking Statements: Statements contained in this news release that are not historical facts may constitute forward-looking statements within the meaning of Section 21E of the Securities Exchange Act of 1934, as amended. The Company’s ability to predict results or the actual effect of future plans or strategies is inherently uncertain. Factors which could have a material adverse effect on the operations and future prospects of the Company include, but are not limited to, fluctuations in market rates of interest and loan and deposit pricing in the Company’s market areas, the effect of continued margin pressure on the Company’s earnings, further deterioration in asset quality, legislative or regulatory changes, adverse developments in the Company’s loan or investment portfolios, slower than anticipated growth of the Company’s business or unanticipated business declines, unforeseen difficulties in the continued integration of The PrivateBank - Georgia or higher than expected operational costs, failure to get regulatory approval for a de novo federal savings bank in Kansas City, competition, failure to improve operating efficiencies through expense controls, and the possible dilutive effect of potential acquisitions, expansion or future capital raises. These risks and uncertainties should be considered in evaluating forward-looking statements and undue reliance should not be placed on such statements. The Company assumes no obligation to update publicly any of these statements in light of future events unless required under the federal securities laws. Editor’s Note: Financial highlights attached. 5 Consolidated Statements of Income (dollars in thousands except per share data) Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 unaudited unaudited unaudited unaudited Interest Income Interest and fees on loans $ 70,732 $ 55,127 $ 139,618 $ 104,037 Interest on investment securities 5,938 7,781 11,875 16,131 Interest on short-term investments 239 199 477 286 Total Interest Income 76,909 63,107 151,970 120,454 Interest Expense Interest on deposits 38,341 29,281 75,776 53,833 Interest on borrowings 4,872 2,387 8,956 5,855 Interest on long-term debt - trust preferred securities 1,585 1,577 3,152 3,129 Total Interest Expense 44,798 33,245 87,884 62,817 Net Interest Income 32,111 29,862 64,086 57,637 Provision for loan losses 2,958 2,382 4,364 4,635 Net Interest Income After Provision 29,153 27,480 59,722 53,002 Non Interest Income Wealth management income 4,024 3,603 7,850 6,763 Mortgage banking income 1,229 1,005 2,543 1,728 Other income 1,803 2,616 2,929 3,755 Net securities losses (97 ) (1,007 ) (18 ) (1,585 ) Gains on interest rate swap - 413 - 968 Total Non Interest Income 6,959 6,630 13,304 11,629 Non Interest Expense Salaries and benefits 12,734 10,325 26,463 20,861 Occupancy expense 3,160 2,214 5,950 4,383 Professional fees 1,610 1,955 3,325 2,971 Wealth management fees 868 799 1,650 1,205 Marketing 1,330 1,083 2,619 1,996 Data processing 984 764 1,885 1,530 Amortization of intangibles 242 153 485 307 Insurance 363 323 714 632 Other operating expenses 2,019 1,318 3,584 2,607 Total Non Interest Expense 23,310 18,934 46,675 36,492 Minority interest expense 95 86 185 163 Income Before Income Taxes 12,707 15,090 26,166 27,976 Income tax expense 3,956 5,077 8,379 8,976 Net Income $ 8,751 $ 10,013 $ 17,787 $ 19,000 Weighted Average Shares Outstanding 21,185,400 20,659,566 21,257,808 20,615,276 Diluted Average Shares Outstanding 21,810,173 21,523,387 21,917,667 21,509,786 Per Share Data Basic $ 0.41 $ 0.48 $ 0.84 $ 0.92 Diluted $ 0.40 $ 0.47 $ 0.81 $ 0.88 Dividends $ 0.075 $ 0.060 $ 0.150 $ 0.120 Note 1:Certain reclassifications have been made to prior period financial statements to place them on a basis comparable with the current period financial statements. 6 Consolidated Balance Sheets (dollars in thousands except per share data) 06/30/07 12/31/06 06/30/06 unaudited audited unaudited Assets Cash and due from banks $ 63,074 $ 42,428 $ 46,625 Short-term investments 19,672 36,969 1,496 Investment securities: available-for-sale 495,854 496,782 499,801 Loans held for sale 20,905 14,515 6,443 Loans 3,705,339 3,499,988 2,956,026 Allowance for loan losses (41,280 ) (38,069 ) (33,490 ) Net loans 3,664,059 3,461,919 2,922,536 Premises and equipment, net 23,415 21,413 17,902 Goodwill 93,043 93,043 63,176 Other assets 105,988 97,355 94,288 Total Assets $ 4,486,010 $ 4,264,424 $ 3,652,267 Liabilities Non-interest bearing deposits $ 303,455 $ 300,689 $ 273,003 Interest bearing deposits 3,335,090 3,250,324 2,852,771 Total deposits 3,638,545 3,551,013 3,125,774 Funds borrowed 407,696 281,733 133,163 Trust preferred securities 101,033 101,033 101,033 Other liabilities 32,627 33,521 41,497 Total Liabilities 4,179,901 3,967,300 3,401,467 Stockholders' Equity Common stock and additional paid-in-capital 179,528 174,968 146,824 Treasury stock (13,148 ) (5,254 ) (3,812 ) Retained earnings 136,057 121,539 105,269 Accumulated other comprehensive income 3,672 5,871 2,519 Total Stockholders' Equity 306,109 297,124 250,800 Total Liabilities and Stockholders' Equity $ 4,486,010 $ 4,264,424 $ 3,652,267 Note 1:Certain reclassifications have been made to prior period financial statements to place them on a basis comparable with the current period financial statements. 7 Key Financial Data Unaudited (dollars in thousands except per share data) 2Q07 1Q07 4Q06 3Q06 2Q06 Key Statistics Net income $ 8,751 $ 9,036 $ 9,052 $ 9,794 $ 10,013 Basic earnings per share $ 0.41 $ 0.42 $ 0.43 $ 0.48 $ 0.48 Diluted earnings per share $ 0.40 $ 0.41 $ 0.42 $ 0.46 $ 0.47 Return on average total assets 0.80 % 0.86 % 0.91 % 1.04 % 1.10 % Return on average total equity 11.66 % 12.37 % 13.61 % 15.43 % 16.65 % Dividend payout ratio 18.64 % 18.50 % 14.44 % 12.96 % 12.65 % Fee revenue as a percent of total revenue (1) 18.01 % 16.39 % 15.81 % 15.79 % 19.48 % Wealth management assets under management 3,119,878 2,952,227 2,902,205 2,780,121 2,686,255 Non-interest income to average assets 0.64 % 0.60 % 0.56 % 0.63 % 0.73 % Non-interest expense to average assets 2.13 % 2.22 % 2.27 % 2.13 % 2.08 % Net overhead ratio (2) 1.49 % 1.62 % 1.71 % 1.50 % 1.35 % Efficiency ratio (3) 58.1 % 59.3 % 61.9 % 53.9 % 50.3 % Net interest margin Fed funds sold & other short-term investments 5.15 % 3.26 % 5.48 % 6.40 % 5.02 % Investment Securities (taxable) 5.16 % 5.01 % 4.51 % 5.50 % 5.75 % Investment Securities (non-taxable) 6.89 % 6.89 % 6.90 % 6.88 % 6.90 % Loans, net of unearned discount 7.76 % 7.84 % 7.78 % 7.83 % 7.64 % Yield on average earning assets 7.53 % 7.56 % 7.49 % 7.59 % 7.39 % Interest bearing deposits 4.70 % 4.67 % 4.65 % 4.53 % 4.21 % Funds borrowed 4.94 % 4.87 % 5.15 % 5.20 % 4.58 % Trust preferred securities 6.20 % 6.21 % 6.21 % 6.21 % 6.17 % Cost of average interest-bearing liabilities 4.77 % 4.73 % 4.73 % 4.62 % 4.29 % Net interest spread (4) 2.76 % 2.84 % 2.77 % 2.97 % 3.10 % Net interest margin (5) 3.19 % 3.26 % 3.25 % 3.47 % 3.55 % Tax equivalent adjustment to net interest income (6) $ 1,072 $ 1,073 $ 1,058 $ 1,166 $ 1,173 (1) Represents wealth management, mortgage banking and other income as a percentage of the sum of net interest income and wealth management, mortgage banking and other income. (2) Non-interest expense less non-interest income divided by average total assets. (3) Non-interest expense divided by the sum of net interest income, on a tax equivalent basis, plus non-interest income. (4) Yield on average interest-earning assets less rate on average interest-bearing liabilities. (5) Net interest income, on a tax equivalent basis, divided by average interest-earning assets. (6) The company adjusts GAAP reported net interest income by the tax equivalent adjustment amount to account for the tax attributes on federally tax exempt municipal securities.For GAAP purposes, tax benefits associated with federally tax exempt municipal securities are recorded as a benefit in income tax expense.The following table reconciles reported net interest income to net interest income on a tax equivalent basis for the periods presented: Reconciliation of net interest income to net interest income on a tax equivalent basis 2Q07 1Q07 4Q06 3Q06 2Q06 Net interest income $ 32,111 $ 31,975 $ 29,797 $ 30,040 $ 29,862 Tax equivalent adjustment to net interest income 1,072 1,073 1,058 1,166 1,173 Net interest income, tax equivalent basis $ 33,183 $ 33,048 $ 30,855 $ 31,206 $ 31,035 8 Key Financial Data Unaudited (dollars in thousands except per share data) 2Q07 1Q07 4Q06 3Q06 2Q06 Balance Sheet Ratios Loans to Deposits (period end) 101.84 % 99.96 % 98.56 % 96.84 % 94.57 % Average interest-earning assets to average interest-bearing liabilities 109.9 109.8 111.3 112.2 111.9 Per Share Data Dividends $ 0.075 $ 0.075 $ 0.060 $ 0.060 $ 0.060 Book value (period end) $ 14.19 $ 13.92 $ 13.83 $ 12.73 $ 12.08 Tangible book value (period end) (1) $ 9.56 $ 9.26 $ 9.15 $ 9.45 $ 8.78 Share Price Data (period end) Closing Price $ 28.80 $ 36.56 $ 41.63 $ 45.72 $ 41.41 Diluted earnings multiple (2) 17.95 x 21.99 x 24.98 x 25.05 x 21.97 x Book value multiple 2.03 x 2.63 x 3.01 x 3.59 x 3.43 x Common Stock Information Outstanding shares at end of period 21,567,545 21,531,296 21,481,250 20,842,083 20,769,859 Number of shares used to compute: Basic earnings per share 21,185,400 21,331,021 20,882,759 20,581,504 20,659,566 Diluted earnings per share 21,810,173 22,018,295 21,637,210 21,440,343 21,523,387 Capital Ratios (period end) (3): Total equity to total assets 6.82 % 6.90 % 6.97 % 6.84 % 6.87 % Total risk-based capital ratio 10.62 % 10.45 % 10.36 % 10.71 % 10.66 % Tier-1 risk-based capital ratio 8.08 % 7.93 % 8.06 % 8.53 % 8.52 % Leverage ratio 7.07 % 6.95 % 7.51 % 7.26 % 7.33 % (1) Tangible book value is total capital less goodwill and other intangibles divided by outstanding shares at end of period. (2) Period end closing stock price divided by annualized quarterly earnings for the quarter then ended. (3) Capital ratios for the most recent period presented in the press release are based on preliminary data. 9 Key Financial Data Unaudited (dollars in thousands) 2Q07 1Q07 4Q06 3Q06 2Q06 Credit Quality Key Ratios Net charge-offs (recoveries) to average loans 0.06 % 0.07 % 0.01 % 0.04 % 0.05 % Total non-performing loans to total loans 0.72 % 0.28 % 0.25 % 0.06 % 0.10 % Total non-performing assets to total assets 0.70 % 0.34 % 0.23 % 0.06 % 0.09 % Nonaccrual loans to: total loans 0.56 % 0.13 % 0.11 % 0.02 % 0.06 % total assets 0.46 % 0.11 % 0.09 % 0.02 % 0.05 % Allowance for loan losses to: total loans 1.11 % 1.09 % 1.09 % 1.11 % 1.13 % non-performing loans 155 % 391 % 427 % 1877 % 1122 % nonaccrual loans 199 % 808 % 1010 % 5897 % 1946% Non-performing assets: Loans delinquent over 90 days $ 5,844 $ 5,124 $ 5,137 $ 1,260 $ 1,262 Nonaccrual loans 20,731 4,816 3,770 588 1,721 OREO 4,683 4,831 1,101 480 203 Total non-performing assets $ 31,258 $ 14,771 $ 10,008 $ 2,328 $ 3,186 Net loan charge-offs (recoveries): Loans charged off $ 647 $ 586 $ 86 $ 308 $ 466 (Recoveries) (76 ) (4 ) (37 ) (17 ) (77 ) Net charge-offs (recoveries) $ 571 $ 582 $ 49 $ 291 $ 389 Provision for loan losses $ 2,958 $ 1,406 $ 707 $ 1,494 $ 2,382 Allowance for Loan Losses Summary Balance at beginning of period $ 38,893 $ 38,069 $ 34,693 $ 33,490 $ 31,497 Provision 2,958 1,406 707 1,494 2,382 Net charge-offs (recoveries) 571 582 49 291 389 Addition of The PrivateBank - Georgia allowance - - 2,718 - - Balance at end of period $ 41,280 $ 38,893 $ 38,069 $ 34,693 $ 33,490 Net loan charge-offs (recoveries): Commercial real estate - $ 250 Residential real estate - Commercial $ 397 $ 581 $ 29 $ 298 $ 180 Personal $ (2 ) $ 1 $ 20 $ (7 ) $ (41 ) Home equity - Construction $ 176 - Total net loan charge-offs (recoveries) $ 571 $ 582 $ 49 $ 291 $ 389 10 Key Financial Data Unaudited (dollars in thousands) June 30, 2007 Non performing Loans NPLs as % of Total Loans (1) Other Real Estate Owned Non performing Assets NPAs as % of Total Assets (2) Credit Quality Non performing assets Chicago $ 13,094 0.53 % $ 1,090 $ 14,184 0.47 % St. Louis (3) 8,600 2.32 % 1,163 9,763 2.18 % Michigan 3,131 0.58 % 2,398 5,529 0.86 % Georgia 1,750 0.72 % 32 1,782 0.56 % Wisconsin Consolidated non-performing assets $ 26,575 0.72 % $ 4,683 $ 31,258 0.70 % Non-performing assets (4): Commercial Commercial Real Estate Construction Residential Real Estate Personal Chicago 17 % 13 % 7 % 4 % 4 % St. Louis (3) 3 % 17 % 7 % 5 % Michigan 3 % 3 % 9 % 2 % Georgia 1 % 5 % Wisconsin Consolidated non-performing assets 24 % 33 % 28 % 11 % 4 % Note: Non performing loans are defined as loans delinquent> 90 days and non accrual loans.Non performing assets are non performing loans and Other Real Estate owned. (1) Non performing loans are presented as a percentage of each entities' gross loans (2) Non performing assets are presented as a percentage of each entities' total assets (3) St. Louis loans and total assets includes Kansas City total loans and assets.Kansas City had no non-performing assets at 6/30/07. (4) Non performing assets are presented here as a percentage of consolidated non performing assets 11 Key Financial Data Unaudited (dollars in thousands) 2Q07 1Q07 4Q06 3Q06 2Q06 Summary Income Statement Interest Income Interest and fees on loans $ 70,732 $ 68,886 $ 64,418 $ 60,361 $ 55,127 Interest on investment securities 5,938 5,937 5,274 6,367 7,781 Interest on short-term investments 239 238 320 116 199 Total Interest Income 76,909 75,061 70,012 66,844 63,107 Interest Expense 44,798 43,086 40,215 36,804 33,245 Net Interest Income 32,111 31,975 29,797 30,040 29,862 Provision for loan losses 2,958 1,406 707 1,494 2,382 Net Interest Income after Provision for Loan Losses 29,153 30,569 29,090 28,546 27,480 Non Interest Income Wealth management income 4,024 3,826 3,615 3,477 3,603 Mortgage banking income 1,229 1,314 807 804 1,005 Other income 1,803 1,126 1,172 1,351 2,616 Net securities (losses) gains (97 ) 79 (1 ) 1,212 (1,007 ) Gains (losses) on interest rate swap - - - (904 ) 413 Total Non Interest Income 6,959 6,345 5,593 5,940 6,630 Non Interest Expense Salaries and benefits 12,734 13,729 12,205 10,864 10,325 Occupancy expense 3,160 2,790 2,733 2,639 2,214 Professional fees 1,610 1,715 1,976 1,866 1,955 Wealth management fees 868 782 686 774 799 Marketing 1,330 1,289 1,137 1,159 1,083 Data processing 984 901 999 788 764 Insurance 363 352 337 349 323 Amortization of intangibles 242 243 169 152 153 Other operating expenses 2,019 1,564 2,321 1,420 1,318 TotalNon Interest Expense 23,310 23,365 22,563 20,011 18,934 Minority interest expense 95 90 82 85 86 Income Before Income Taxes 12,707 13,459 12,038 14,390 15,090 Income tax expense 3,956 4,423 2,986 4,596 5,077 Net income $ 8,751 $ 9,036 $ 9,052 $ 9,794 $ 10,013 Note 1:Certain reclassifications have been made to prior period financial statements to place them on a basis comparable with the current period financial statements. 12 Balance Sheets (dollars in thousands) unaudited unaudited audited unaudited unaudited 06/30/07 03/31/07 12/31/06 09/30/06 06/30/06 Assets Cash and due from banks $ 63,074 $ 73,736 $ 42,428 $ 91,026 $ 46,625 Short-term investments 19,672 17,535 36,969 33,565 1,496 Investment securities: available-for-sale 495,854 482,024 496,782 458,869 499,801 Loans held for sale 20,905 14,928 14,515 7,719 6,443 Loans 3,705,339 3,581,398 3,499,988 3,136,634 2,956,026 Less:Allowance for loan losses (41,280 ) (38,893 ) (38,069 ) (34,693 ) (33,490 ) Net loans 3,664,059 3,542,505 3,461,919 3,101,941 2,922,536 Premises and equipment, net 23,415 21,674 21,413 19,825 17,902 Goodwill 93,043 93,043 93,043 63,176 63,176 Other assets 105,988 98,427 97,355 101,472 94,288 Total Assets $ 4,486,010 $ 4,343,872 $ 4,264,424 $ 3,877,593 $ 3,652,267 Liabilities and Stockholders' Equity Non-interest bearing deposits $ 303,455 $ 312,648 $ 300,689 $ 280,478 $ 273,003 Interest bearing demand deposits 150,324 144,812 152,323 115,531 127,445 Savings and money market deposits 1,505,303 1,485,783 1,575,080 1,327,932 1,277,067 Time deposits 1,679,463 1,639,578 1,522,921 1,514,881 1,448,259 Total deposits 3,638,545 3,582,821 3,551,013 3,238,822 3,125,774 Funds borrowed 407,696 334,128 281,733 235,858 133,163 Long-term debt - Trust Preferred Securities 101,033 101,033 101,033 101,033 101,033 Other liabilities 32,627 26,218 33,521 36,653 41,497 Total liabilities 4,179,901 4,044,200 3,967,300 3,612,366 3,401,467 Stockholders' equity 306,109 299,672 297,124 265,227 250,800 Total Liabilities and Stockholders' Equity $ 4,486,010 $ 4,343,872 $ 4,264,424 $ 3,877,593 $ 3,652,267 13 Average Quarterly Balance Sheets (unaudited, dollars in thousands) 06/30/07 03/31/07 12/31/06 09/30/06 06/30/06 Assets Cash and due from banks $ 68,293 $ 45,656 $ 48,478 $ 43,029 $ 37,582 Short-term investments 14,670 29,348 21,341 7,101 15,646 Investment securities: available-for-sale 485,354 490,844 464,005 494,626 579,223 Loans held for sale 12,891 10,493 10,891 6,875 7,375 Loans 3,629,839 3,528,404 3,259,404 3,037,863 2,869,754 Less:Allowance for loan losses (39,304 ) (38,157 ) (36,175 ) (34,335 ) (32,517 ) Net loans 3,590,535 3,490,247 3,223,229 3,003,528 2,837,237 Premises and equipment, net 23,040 21,485 20,594 19,137 17,148 Goodwill 93,044 93,043 69,344 63,176 63,176 Other assets 99,148 93,959 80,779 92,902 86,282 Total Assets $ 4,386,975 $ 4,275,075 $ 3,938,661 $ 3,730,374 $ 3,643,669 Liabilities and Stockholders' Equity Non-interest bearing deposits $ 302,941 $ 265,914 $ 273,576 $ 271,287 $ 264,798 Interest bearing demand deposits 147,590 139,808 119,575 122,321 128,854 Savings and money market deposits 1,482,747 1,553,254 1,445,841 1,315,230 1,273,639 Time deposits 1,638,127 1,556,657 1,490,239 1,435,345 1,389,356 Total deposits 3,571,405 3,515,633 3,329,231 3,144,183 3,056,647 Funds borrowed 382,991 333,312 209,039 180,608 206,098 Long-term debt - Trust Preferred Securities 101,033 101,033 101,033 101,033 101,033 Other liabilities 30,472 28,874 35,570 52,704 38,670 Total liabilities 4,085,901 3,978,852 3,674,873 3,478,528 3,402,448 Stockholders' equity 301,074 296,223 263,788 251,846 241,221 Total Liabilities and Stockholders' Equity $ 4,386,975 $ 4,275,075 $ 3,938,661 $ 3,730,374 $ 3,643,669 14 Average Year-To-Date Balance Sheets (unaudited, dollars in thousands) 06/30/07 03/31/07 12/31/06 09/30/06 06/30/06 Assets Cash and due from banks $ 62,928 $ 45,656 $ 28,848 $ 38,598 $ 36,348 Short-term investments 19,423 29,348 10,696 6,593 11,505 Investment securities: available-for-sale 488,084 490,844 557,696 589,318 637,450 Loans held for sale 11,042 10,493 7,719 7,368 7,520 Loans 3,579,872 3,528,404 2,959,125 2,857,212 2,765,489 Less:Allowance for loan losses (38,733 ) (38,157 ) (33,281 ) (32,305 ) (31,274 ) Net loans 3,541,139 3,490,247 2,925,844 2,824,907 2,734,215 Premises and equipment, net 22,267 21,485 18,094 17,190 15,790 Goodwill 93,044 93,043 64,730 63,176 63,176 Other assets 96,773 93,959 81,879 87,709 85,480 Total Assets $ 4,334,700 $ 4,275,075 $ 3,695,506 $ 3,634,859 $ 3,591,484 Liabilities and Stockholders' Equity Non-interest bearing deposits $ 290,848 $ 265,914 $ 252,338 $ 259,094 $ 252,529 Interest bearing demand deposits 143,720 139,808 123,554 124,895 126,204 Savings and money market deposits 1,517,512 1,553,254 1,319,457 1,276,866 1,257,367 Time deposits 1,597,618 1,556,657 1,387,214 1,352,495 1,310,384 Total deposits 3,549,698 3,515,633 3,082,563 3,013,350 2,946,484 Funds borrowed 355,589 333,312 230,461 237,247 266,123 Long-term debt - Trust Preferred Securities 101,033 101,033 101,033 101,033 101,033 Other liabilities 29,699 28,874 36,492 44,411 40,080 Total liabilities 4,036,019 3,978,852 3,450,549 3,396,041 3,353,720 Stockholders' equity 298,681 296,223 244,957 238,818 237,764 Total Liabilities and Stockholders' Equity $ 4,334,700 $ 4,275,075 $ 3,695,506 $ 3,634,859 $ 3,591,484 15
